Citation Nr: 1534770	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than depression to include posttraumatic stress disorder (PTSD), anxiety, and an adjustment disorder. 

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air force from August 1980 to December 1984.  He served in the Massachusetts Air National Guard from May 1989 to December 1992.  He then served on active duty in the United States Army from August 2007 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for PTSD, depression, and a right knee condition. 

The Board notes that the RO adjudicated service connection for PTSD and depression.  In Clemons v. Shinseki, 23 Vet. App., 1 (2009) the Court clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD and depression, the veteran's claims "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Depression was denied in the November 2009 RO decision, and the Veteran did not appeal the issue.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, other than depression, as shown in the first issue on the title page of this document.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

As a final preliminary matter, the Board notes that additional evidence, namely Defense Personnel Records Information System (DPRIS) reports and a VA examination report, were added to the record following the issuance of the March 2011 statement of the case.  The Veteran has not waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  As the Veteran's claims for an acquired psychiatric disorder and right knee disorder are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for an acquired psychiatric disorder and right knee disorder so that he is afforded every possible consideration. 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a)(2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder other than depression.

The Veteran contends that he has an acquired psychiatric disorder as a result of his service.  See Veteran's statements to 2009 VA Examiner and Veteran's two statements of February 2009.  Specifically, he contends, that his disorder is the result of an incident in which an American serviceman was killed in a motor vehicle accident (MVA) in February 1983, and two other separate incidents where American civilians were killed in MVAs in November 1982 and April 1984.  The Veteran contends that he was on duty as a member of the 6550th Security Police Squadron (6550 SPS) and was the first responder to all three MVAs.  See Veteran's statements to 2009 VA Examiner and Veteran's two statements of February 2009. 

A February 2009 VA examiner found that the Veteran suffered from depression, not otherwise specified and chronic alcohol abuse and dependence.  The examiner made these observations and diagnoses without examining the Veteran's service records as the examiner noted that the records were not available to him prior to or at the time of the examination.  The examiner further noted that it was possible that the Veteran met the criteria for PTSD.  The examiner opined however that the Veteran did not have PTSD as he believed the Veteran's stressors would not cause such, but rather diagnosed the Veteran with depression as a result of his chronic alcohol abuse.  The Board notes that this opinion is not adequate, as the examiner failed to consider other acquired psychiatric disorders which would be reasonably encompassed, other than those specified by the Veteran, and that the examiner did not consider all available records.  

The Veteran provided a December 2009 opinion, from Clinician D.P., who indicated that she had been treating the Veteran for "trauma symptoms."  Clinician D.P. indicated that she believed the Veteran's substance abuse history had no direct correlation to his trauma symptoms, as the Veteran had "been experiencing trauma symptoms years before he developed substance abuse issues," and that in her professional opinion "it is important to validate" the Veteran's "PTSD symptoms" as it promotes healing.  The Board finds that this opinion is not adequate as it provides only conclusory language with no medically based rationale.  As such, the Board remands this claim to obtain an examination with an opinion regarding a diagnosis and etiology of the Veteran's diagnosed acquired psychiatric disorders other than depression.

The Board notes that an essential criterion for service connection for PTSD is a link between the Veteran's PTSD and the verified in-service stressor.  See 38 C.F.R. § 3.304(f).  The RO should undertake any necessary development to attempt to verify the Veteran's claimed in service stressors, namely the MVAs from November 1982, February 1983, and April 1984.  In this regard, the AOJ did attempt to verify the death of the American serviceman in February 1983.  Requests for information on the alleged accident and death were sent to the Defense Personnel Records Information Retrieval System (DPRIS) and the US Air Force Historical Research Agency.  The US Air Force Historical Research Agency responded that they "could not locate any mention of this incident.  DPRIS indicated that their office had no record of the activities of the 6550 SPS, however they had coordinated their research with the Air Force Casualty Office but neither was able to document the death of the alleged serviceman.  The AOJ made no attempts to verify the other stressors, the MVAs from November 1982 and April 1984.  Any additional action necessary for independent verification of the Veteran's reported stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

The Veteran has alleged that Dr. M. R. of the Jamaica Plain Campus in the VA Boston Health Care System at the National Center for PTSD has diagnosed him with PTSD.  See Veteran's March 2011 response to the SOC.  These specific treatment records are not contained in the Veteran's claims file.  On remand, the AOJ should obtain all identified records.

During a February 2009 and a March 2009 VA examination, the Veteran contended that he had been diagnosed and treated at Ft. Lee in November 2007 for his claimed right knee disorder.  The Veteran also contended that he was given literature on stretches to relieve his Runners Knees and that he had been diagnosed with an ACL sprain.  The Veteran indicated that the knee issues were due to trauma and that he underwent two weeks of indeterminate physical therapy.  There are no service treatment records from Ft. Lee in the Veteran's claims file for this period.  On remand, the AOJ should obtain all identified records. 

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from February 2009 to the present to include specifically those of Dr. M. R. at the Jamaica Plain Campus.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).  

2.  Obtain all treatment records from Ft. Lee for August 2007 through July 2008 to specifically include November 2007.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).  

3.  Request that an appropriate agency, to include the Florida Highway Patrol, as indicated in the Veterans statements to the VA examiner in the February 2009 exam, provide any available information that might corroborate the Veteran's alleged in-service stressors from his time served, to include accident reports for:
a)  The fatal motor vehicle accident from February 1983, where an American serviceman was allegedly killed while riding his moped on Florida route A1A.  

b)  The fatal motor vehicle accident from November 1982, where an elderly woman was allegedly killed on Florida route A1A after her windshield was obstructed by a trash bag and her car struck a tree.

c)  The fatal motor vehicle accident from April 1984, where four elderly women were allegedly killed after their car, which was making a left turn onto Florida route A1A, was struck head on by another vehicle that failed to obey a red traffic light.  

All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).  

4.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the February 2009 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disorders.  If the examiner who drafted the February 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed acquired psychiatric disorder, other than depression.  The examiner should identify all such disorders that have been present at any time since January 2009.  If PTSD is not diagnosed under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), the examiner should provide an explanation.

b)  If PTSD is diagnosed, the examiner should also specify whether (1) his alleged stressors of observing three fatal MVAs resulted in a response by the Veteran which involved a psychological or psycho-physiological state of fear, helplessness or horror.  (2) If so, whether such stressors were sufficient to result in a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors. 

c)  For each diagnosed acquired psychiatric disorder other than PTSD and depression, the examiner should offer an opinion as to the etiology of each such disorder, to include whether it is at least as likely as not (at least a 50-50 probability), that it had its onset during active service or is related to any in-service disease, event, or injury.

In doing so, the examiner should consider the entirety of the Veteran's claims file.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

